Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 09/01/2022 has been fully considered.  Claims 27 and 28 are canceled, and claims 1-26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. (US 2003/0165663 A1) in view of Weiss et al. (US 2001/0023001 A1), Farrell et al. (US 2006/0104856 A1) and as evidenced by Shipston et al. (US 6,326,450 B1).
Claims 1, 2 and 5-8:  Christopherson teaches a laminate comprising two polymeric films laminated together by strips of a laminating adhesive [0032].  Both polymeric films have rows of apertures, wherein the apertures in one of the polymeric films being staggered with respect to the apertures in the other film {instant claim 2} [0033].  The two polymeric films meet the claimed first layer of film and second layer of film.  The laminate of Christopherson does not have a layer of non-woven material as claimed, but Christopherson discloses a package consists of substantially impermeable polymer web bonded to a permeable non-woven web is known before the invention of Christopherson [0002].  However, Weiss teaches a laminate comprising a lower web, an intermediate tri-layer web and a two-layer upper web (Fig. 2 and [0050]), wherein the lower web is a non-woven material [0052] and provides effective barrier against the migration of micro-organisms [0051].  The lower web meets the claimed layer of selectively permeable non-woven material.  Weiss teaches the non-woven material for the lower web can be spunbonded high density polyethylene barrier fabric such as TYVEK {instant claims 7 and 8} [0052].  Christopherson and Weiss are analogous art because they are from the same field of endeavor that is the packaging laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to bond the non-woven lower web of Weiss into the laminate of Christopherson, and the motivation for combining would be, as Weiss suggested, to strengthen the load-bearing property of the laminate [0053].
Christopherson does not teach the claimed type of adhesive.  However, Farrell teaches a sterilization wrap including a sealing adhesive that can be activated upon exposure to sterilization condition (abstract, [0029] and [0030]), wherein the adhesive cab be an adhesive activated by UV radiation {instant claim 5} as described in Shipston [0048].  Evidence shows that an activatable adhesive system produced by free radical polymerization of monomers in an aqueous polyvinyl alcohol in the presence of an initiator {instant claim 6} (abstract and col. 3, lines 49-60 of Shipston).  Christopherson and Farrell are analogous art because they are from the same field of endeavor that is the packaging film art.  It would have been obvious to a person of ordinary skill in the art to combine activatable adhesive of Farrell with the invention of Christopherson, and the motivation would be, as Farrell suggested, to form or strengthen bonds that keep the package in a completely closed configuration [0029].
Claims 3, 4 and 9:  Christopherson teaches the laminate uses parallel lines of adhesive {instant claim 9} to laminate the two polymeric film {instant claim 3}; however, the use of other patterns of adhesive can be appreciated {instant claim 4} (Figs. 2-3 and [0035]).
Claim 10:  Christopherson teaches polyethylene, polypropylene, polyamide and polyethylene terephthalate as suitable examples of the two polymeric film [0022].
Claim 11:  Christopherson teach the apertures in the two polymeric films can have a variety of cross sections, but circular holes are in general are preferred due to their ease of production [0017].  Christopherson does not teach the shape of the apertures as claimed; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust or change the shape of the apertures, since it has been held that making changes in shape involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. (US 2003/0165663 A1) in view of Weiss et al. (US 2001/0023001 A1), Farrell et al. (US 2006/0104856 A1) and as evidenced by Shipston et al. (US 6,326,450 B1).
Claims 23-26:  Christopherson teaches a laminate comprising two polymeric films laminated together by strips of a laminating adhesive [0032].  Both polymeric films have rows of apertures, wherein the apertures in one of the polymeric films being staggered with respect to the apertures in the other film {instant claims 24 and 25} [0033].  The two polymeric films meet the claimed first layer of film and second layer of film.  The laminate of Christopherson does not have a layer of non-woven material as claimed, but Christopherson discloses a package consists of substantially impermeable polymer web bonded to a permeable non-woven web is known before the invention of Christopherson [0002].  However, Weiss teaches a laminate comprising a lower web, an intermediate tri-layer web and a two-layer upper web (Fig. 2 and [0050]), wherein the lower web is a non-woven material [0052] and provides effective barrier against the migration of micro-organisms [0051].  The lower web meets the claimed layer of selectively permeable non-woven material.  Weiss teaches the non-woven material for the lower web can be spunbonded high density polyethylene barrier fabric such as TYVEK [0052].  Christopherson and Weiss are analogous art because they are from the same field of endeavor that is the packaging laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to bond the non-woven lower web of Weiss into the laminate of Christopherson, and the motivation for combining would be, as Weiss suggested, to strengthen the load-bearing property of the laminate [0053].
Christopherson does not teach the claimed type of adhesive.  However, Farrell teaches a sterilization wrap including a sealing adhesive that can be activated upon exposure to sterilization condition (abstract, [0029] and [0030]), wherein the adhesive cab be an adhesive activated by UV radiation {instant claims 23 and 26} as described in Shipston [0048].  Evidence shows that an activatable adhesive system produced by free radical polymerization of monomers in an aqueous polyvinyl alcohol in the presence of an initiator (abstract and col. 3, lines 49-60 of Shipston).  Christopherson and Farrell are analogous art because they are from the same field of endeavor that is the packaging film art.  It would have been obvious to a person of ordinary skill in the art to combine activatable adhesive of Farrell with the invention of Christopherson, and the motivation would be, as Farrell suggested, to form or strengthen bonds that keep the package in a completely closed configuration [0029].

Response to Arguments
Applicant’s argument is based on that Christopherson teaches away from “a layer of selectively permeable non-woven material being essentially impermeable for microorganisms”.  Applicant further mentions that Christopherson seeks a replacement for non-woven materials; consequently, it would not have been obvious to modify Christopherson to include this feature absent hindsight obtained from Applicant’s disclosure.  This argument is not persuasive for the following reason. Christopherson discloses a package consists of substantially impermeable polymer web bonded to a permeable non-woven web is known before the claimed invention [0002]; and such material may result in an undesirable contamination of the packaged equipment with fibers [0005].  Weiss teaches the non-woven lower web helps to strengthen the load-bearing property of the laminate [0053].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to bond the laminate with a non-woven material with the knowledge of consequence loss of the packaging laminate’s benefits.  If an artisan desires a packaging laminate having a stronger load-bearing property with less need for undesirable contamination, a laminate bonded to a non-woven web would be selected with predictable results.
Applicant further argued that Christopherson states that it is “generally preferred that one of the films is selected to form a peelable seal to the substantially non-permeable polymer web of packages in accordance with the present invention” (see [0022]).  Applicant further mentions that bonds that keep the package in a completely closed configuration would render the desired peelable seal feature of Christopherson inoperable.  This is not persuasive for the following reason.  Christopherson teaches the laminate is peelably bonded to the web ([0002], [0003], [0005], [0022] and [0027]).  There is nothing that expressly teaches or suggests the adhesive bond between the two polymeric films has a peelable feature.
Applicant also argued that claim 2 recites, in part, the “second layer of film ......and being arranged between the adhesive layer and the layer of selectively permeable non-woven material.”; and that Christopherson does disclose this arrangement and Weiss, Farrell or Shipston are not asserted to remedy this further deficiency of Christopherson.  This argument is not persuasive for the following reason.  One of the two polymeric films meets the claimed second layer; and the claimed layer of selectively permeable non-woven material/lower web is taught by Weiss; therefore, claim 2 is taught by a combination of Christopherson and Weiss.
For the above reasons claims 1-11 and 23-26 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
November 18, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785